Exhibit 10.1 FIFTH AMENDMENT TO CREDIT AGREEMENT AND LENDER JOINDER AGREEMENT THIS FIFTH AMENDMENT TO CREDIT AGREEMENT AND LENDER JOINDER AGREEMENT (this “ Fifth Amendment ”) is dated and effective as of November 7, 2014 (the “ Fifth Amendment Effective Date ”) by and among KEYBANK NATIONAL ASSOCIATION (“ Incremental Lender ”), FIFTH THIRD BANK (“ Fifth Third ”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“ Wells Fargo ”), as Lenders, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent for Lenders, PATRICK INDUSTRIES, INC., as Borrower, and ADORN HOLDINGS, INC., as Guarantor. Recitals A.Borrower, Administrative Agent, Wells Fargo, as Lender, and Fifth Third, as Lender (Wells Fargo and Fifth Third sometimes being referred to herein as “ Existing Lenders ”), entered into that certain Credit Agreement dated October 24, 2012 (as amended by that certain First Amendment to Credit Agreement dated November 16, 2012, that certain Second Amendment to Credit Agreement dated June 28, 2013, that certain Third Amendment to Credit Agreement dated November 30, 2013, and that certain Fourth Amendment to Credit Agreement dated June 26, 2014, the “ Credit Agreement ”). B.Borrower has requested that Lenders and Administrative Agent amend and modify the Credit Agreement to include Incremental Lender as an additional Revolving Credit Lender thereunder, increase the aggregate amount of the Revolving Credit Commitments by Forty Million Dollars ($40,000,000) to One Hundred Sixty Five Million Dollars ($165,000,000), and allow for certain acquisitions by Borrower, among other things. C.Incremental Lender has agreed to become a “Lender” under the Credit Agreement and has agreed that its Revolving Credit Commitment shall initially be Forty Million Dollars ($40,000,000). D.Subject to the terms and conditions stated in this Fifth Amendment, the parties are willing to modify and amend the Credit Agreement, as provided in this Fifth Amendment. Agreement NOW, THEREFORE, in consideration of the premises, the mutual covenants and agreements herein, and each act performed and to be performed hereunder, Lenders, Administrative Agent, Borrower and Guarantor agree as follows: 1.
